Citation Nr: 1548658	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-27 425A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously before the Board in March 2015, and was remanded to schedule the Veteran for a new VA examination.  The Board finds that the requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

On September 28, 2015, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal to the Board with regard to entitlement to an initial disability rating in excess of 50 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.
 
On September 28, 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement requesting to withdraw the appeal regarding an initial disability rating in excess of 50 percent for PTSD.
 
Therefore, there remains no allegation of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it must be dismissed.


ORDER

The appeal for an initial disability rating in excess of 50 percent for PTSD is dismissed.




		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


